
	

113 HR 3222 : Flushing Remonstrance Study Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3222
		IN THE SENATE OF THE UNITED STATES
		September 16, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize the Secretary of the Interior to conduct a special resource study of sites associated
			 with the 1657 signing of the Flushing Remonstrance in Queens, New York,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Flushing Remonstrance Study Act.
		2.FindingsCongress finds the following:
			(1)Dutch involvement in North America started with Henry Hudson’s 1609 voyage on the ship, Half Moon,
			 employed by the Dutch East India Company.
			(2)After 1640, New Netherland gradually began to transform from a chain of trading posts into a
			 settlement colony.
			(3)As Dutch and English settlers moved closer to one another, they began to assimilate in what would
			 later become Queens County.
			(4)The Dutch and English settlements had not been without conflict. Although the Dutch Republic was
			 well known for its toleration of other faiths, Director General Peter
			 Stuyvesant and his council thought that liberty of worship should not be
			 granted to Quakers.
			(5)When Quakers began to arrive in Flushing, the colonial government issued an ordinance that formally
			 banned the practice of all religions outside of the Dutch Reformed Church.
			(6)On December 27, 1657, 30 Flushing residents signed what was later called the Flushing Remonstrance,
			 objecting to this order. None of the remonstrance’s authors were Quakers.
			(7)Dutch colonial authorities proceeded to arrest the signers of the Flushing Remonstrance. In 1662,
			 John Bowne defied the ban and allowed Quakers to hold services in his
			 house. Bowne was fined and banished to the Dutch Republic for showing
			 contempt for secular authority.
			(8)Bowne was later exonerated after appealing to the guarantees of religious liberty before the Dutch
			 West India Company and returned to Flushing in 1664. The colony later fell
			 to British control on September 24, 1664.
			(9)The Flushing Remonstrance is now considered by many to be instrumental in the development of
			 religious liberty in the United States and a precursor to the First
			 Amendment to the United States Constitution.
			(10)In 1957, the United States Postal Service released a 3-cent postage stamp commemorating the 300th
			 Anniversary of the signing of the Flushing Remonstrance which read, Religious Freedom in America.
			(11)Queens remained rural and agricultural through the 18th and 19th Centuries. Although its Dutch
			 identity diminished, the tolerance of diversity that has harbored Quakers
			 and other religious sects in the Dutch Colonial period continues to this
			 day. Queens is the most ethnically diverse urban area in the world, with a
			 population of over 2,200,000 representing over 100 different nations and
			 speaking over 138 different languages.
			3.DefinitionsAs used in this Act:
			(1)SecretaryThe term Secretary means the Secretary of the Interior.
			(2)Study areaThe term study area means the John Bowne House located at 3701 Bowne Street, Queens, New York, the Friends Meeting
			 House located at 137–17 Northern Boulevard, Queens, New York, and other
			 resources in the vicinity of Flushing related to the history of religious
			 freedom during the era of the signing of the Flushing Remonstrance.
			4.Special resource study
			(a)StudyThe Secretary shall conduct a special resource study of the study area.
			(b)ContentsIn conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the national significance of the study area’s resources based on their relationship to the
			 history of religious freedom associated with the signing of the Flushing
			 Remonstrance;
				(2)determine the suitability and feasibility of designating resources within the study area as a unit
			 of the National Park System;
				(3)consider other alternatives for preservation, protection, and interpretation of the study area by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)identify properties related to the John Bowne House that could potentially meet criteria for
			 designation as a National Historic Landmark;
				(5)consult with interested Federal, State, or local governmental entities, private and nonprofit
			 organizations, or any other interested individuals;
				(6)evaluate the impact of the proposed action on the flow of commerce and commercial activity, job
			 opportunities, and any adverse economic effects that could not be avoided
			 if the proposal is implemented;
				(7)identify cost estimates for any Federal acquisition, development, interpretation, operation, and
			 maintenance associated with the alternatives;
				(8)analyze the effect of the designation of the study area as a unit of the National Park System on—
					(A)existing recreational activities, and on the authorization, construction, operation, maintenance,
			 or improvement of energy production and transmission infrastructure; and
					(B)the authority of State and local governments to manage those activities; and
					(9)identify any authorities, including condemnation, that will compel or permit the Secretary to
			 influence or participate in local land use decisions (such as zoning) or
			 place restrictions on non-Federal lands if the study area is designated a
			 unit of the National Park System.
				(c)Notification of private property ownersUpon the commencement of the study, owners of private property in or adjacent to the study area
			 shall be notified of the study’s commencement and scope.
			(d)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 8(c)) of the
			 National Park System General Authorities Act (16 U.S.C. 1a–5(c)).
			(e)ReportNot later than 3 years after the date on which funds are first made available for the study under
			 subsection (a), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
	Passed the House of Representatives September 15, 2014.Karen L. Haas,Clerk
